Maletz, Judge:
These protests, enumerated in schedule “A”, hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, that the merchandise marked “A” and initialed PH (Import Specialist’s Initials), by Patricia A. Hecox (Import Specialist’s Name) on the invoices accompanying the entries the subject of the protests enumerated on Schedule A attached hereto and made a part hereof, which was assessed for duty at the rate of 35% ad valorem under the provisions of Item 737.40 TSUS, and which is claimed properly dutiable at the rate of 8.5% ad valorem under Item 256.75 TSUS, consists of articles in chief value of paper mache which are not chiefly used for the amusement of children or adults.
*12IT IS FUETHEE STIPULATED AND AGEEED that the protests be submitted on this stipulation, said protests being limited to the merchandise marked “A” as aforesaid, and abandoned in all other respects.
On the agreed facts and following our cited decision on the law, we hold the articles in question, as hereinabove identified, to be properly dutiable at the rate of 8% percent ad valorem as articles of papier mache, under item 256.75, Tariff Schedules of the United States.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.